DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Andujar Linares (US 2016/0285166), hereinafter Andujar Linares.

 	Regarding claim 1 Andujar Linares discloses a wireless device (Fig. 1, at 101; paragraph 0069 “a mobile phone”) comprising a radiating system (paragraph 0069 “radiating system”) that comprises: an antenna system comprising at least one antenna component (Fig. 3B, at 351) including a first multi-section antenna component comprising at least two sections (Fig. 3B, at 351 shows a first multi-section antenna component with two components; see paragraph 0078 “formed by two booster elements”), each of the at least two sections comprising a conductive element (Fig. 3B, at 351 and 353; see paragraph 0065; see also paragraph 0092 “booster element comprises a first conductive surface, a second conductive surface…”); at least one ground plane layer (Fig. 3B, at 355); and a matching network (Fig. 3A, at 310; paragraph 0079 “matching network”) connected to the antenna system for impedance matching to a first frequency range at a port (e.g., Fig. 3A, at 314) also connected to the matching network, and the conductive elements in different ones of the at least two sections of the first multi-section antenna component are spaced apart from each other (Fig. 3B, at 351 and 353).
	Andujar Linares does not disclose in a single embodiment wherein: the radiating system is configured to operate in a frequency range of operation including the first frequency range, the first frequency range comprising a first highest frequency and a first lowest frequency; the first antenna component has a maximum size larger than 1/30 times and smaller than ⅕ times a free-space wavelength corresponding to the first lowest frequency.
 	Andujar Linares discloses in an embodiment wherein: the radiating system is configured to operate in a frequency range of operation including the first frequency range, the first frequency range comprising a first highest frequency and a first lowest frequency (paragraph 0039); the first antenna see paragraph 0027 “the radiation booster may have a maximum size at least smaller than 1/15 of the free-space wavelength corresponding to the lowest frequency of the first frequency region of the radiating system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device disclosed by Andujar Linares in accordance with the teaching of Andujar Linares regarding antenna component sizes in order to ease the integration of the radiating structure into the wireless handheld or portable device (Andujar Linares, paragraph 0020).


                                       
    PNG
    media_image1.png
    494
    360
    media_image1.png
    Greyscale



 	
 	Regarding claim 4 Andujar Linares further discloses the wireless device of claim 1, wherein at least one conductive element in at least one of the at least two sections of the first multi-section antenna component is smaller than 1/30 times the first lowest frequency (paragraph 0027).

Regarding claim 5 Andujar Linares further discloses the wireless device of claim 4, wherein at least two conductive elements in the first multi-section antenna are smaller than 1/30 times the free-space wavelength corresponding to the first lowest frequency (paragraph 0027).

 	Regarding claim 6 Andujar Linares further discloses the wireless device of claim 4, wherein at least three conductive elements in the first multi-section antenna are smaller than 1/30 times the free-space wavelength corresponding to the first lowest frequency (paragraph 0027).

 	Regarding claim 7 Andujar Linares further discloses the wireless device of claim 1, wherein the first highest frequency is equal to or less than 0.960 GHz and the first lowest frequency is equal to or greater than 0.698 GHz (paragraph 0039).

 	Regarding claim 8 Andujar Linares further discloses the wireless device of claim 1, wherein: the at least two sections of the first antenna component comprises first, second, and third sections (Fig. 3B, at 351 and 353; paragraph 0022 “two or more radiation boosters”); the first section is electrically connected to the second section with a short-circuit or at least one electronic component (Fig. 3A, at 

 	Regarding claim 9 Andujar Linares further discloses the wireless device of claim 1, wherein the at least two sections of the first antenna component are electrically connected with at least one electronic component (Fig. 3B, at 313, 351, and 353).

 	Regarding claim 10 Andujar Linares further discloses the wireless device of claim 1, further comprising a second matching network for matching the antenna system to a second frequency range comprising a second highest frequency and a second lowest frequency, at a second port (Fig. 3B, at 313, 351, and 353).

 	Regarding claim 11 Andujar Linares discloses a wireless device comprising a radiating system (paragraph 0069 “radiating system”) that comprises: a piece (Fig. 1, at 102) comprising a dielectric material (e.g., Fig. 3B, at 302; paragraph 0073 “the printed circuit board 302 includes a radiating structure”); an antenna system (Fig. 3B, at 351 and 353) comprising a multi-section antenna component  (Fig. 3B, at 351 and 353) comprising three sections (Fig. 3B, at 351 and 353 show three sections); a ground plane layer (Fig. 3B, at 355); a first matching network (Fig. 3A, at 310; paragraph 0079 “matching network”) electrically connected to a first section (Fig. 3B, at 351) of the three sections of the antenna system for impedance matching to a first frequency range at a first port (e.g., Fig. 3A, at 314); and a second matching network (e.g., Fig. 3A, at 311) electrically connected to a third section (Fig. 3B, at 353) of the three sections of the antenna system for impedance matching to a second frequency range at a second port (e.g., Fig. 3A, at 316); first and second sections of the three sections of the multi-section antenna component are electrically connected by a filter (see paragraph 0047 “filtering effect”); and the see paragraph 0027; see also paragraphs 0029-0030).
	Andujar Linares does not disclose in a single embodiment wherein: the radiating system is configured to operate in a frequency range of operation including the first and second frequency ranges, the first frequency range comprising a first highest frequency that is equal to or less than 2.69 GHz and a first lowest frequency that is equal to or greater than 0.698 GHz, and the second frequency range of operation comprising a second highest frequency that is equal to or less than 3.80 GHz and a second lowest frequency that is equal to or greater than 1.71 GHz.
	Andujar Linares discloses in an embodiment wherein: the radiating system is configured to operate in a frequency range of operation including the first and second frequency ranges, the first frequency range comprising a first highest frequency that is equal to or less than 2.69 GHz and a first lowest frequency that is equal to or greater than 0.698 GHz (paragraph 0039), and the second frequency range of operation comprising a second highest frequency that is equal to or less than 3.80 GHz and a second lowest frequency that is equal to or greater than 1.71 GHz (paragraph 0039).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device disclosed by Andujar Linares in accordance with the teaching of Andujar Linares regarding antenna using multiple frequency ranges in order to provide a radiating system suitable for being included within electronic devices (Andujar Linares, paragraph 0022) by providing a range of frequencies used by a particular cellular communication standard, a wireless connectivity standard or a broadcast standard (Andujar Linares, paragraph 0040).

 	Regarding claim 12 Andujar Linares further discloses the wireless device of claim 11, wherein each of the sections includes two conductive elements electrically connected and arranged at two different layers in the multi-section antenna component (e.g., Fig. 8A, at 801 and 802).

    PNG
    media_image2.png
    195
    309
    media_image2.png
    Greyscale


 	Regarding claim 13 Andujar Linares further discloses the wireless device of claim 11, wherein the multi-section antenna component has a maximum size greater than 1/30 times a free-space wavelength corresponding to the lowest frequency of operation, and smaller than ⅕ times a free-space wavelength corresponding to the lowest frequency of operation (see paragraph 0027 “the radiation booster may have a maximum size at least smaller than 1/15 of the free-space wavelength corresponding to the lowest frequency of the first frequency region of the radiating system”).

 	Regarding claim 14 Andujar Linares discloses a method for providing a wireless device with a radiating system (paragraph 0069 “radiating system”), comprising: providing an antenna system (Fig. 3B, at 351, 353) comprising at least one antenna component (Fig. 3B, at 351), the at least one antenna component containing at least two conductive elements (Fig. 3B, at 351 shows two blocks); providing the at least one antenna component on a first portion of a printed circuit board (Fig. 3B, at 302; Fig. 3B, at “the printed circuit board 302 includes a radiating structure”) of the wireless device, the printed circuit board comprising at least one ground plane layer (paragraph 0072 “The ground plane 208 may be, for instance, a layer of a printed circuit board acting precisely as a ground plane”) in a second portion thereof and a ground plane clearance (e.g., Fig. 8A, at clearance between 811 and 812) in the first portion; and electrically connecting a first matching network (Fig. 3A, at 310; paragraph 0079 
 	Andujar Linares does not disclose in a single embodiment wherein the at least one antenna component has a maximum size larger than 1/30 times and smaller than ⅕ times a free-space wavelength corresponding to a first lowest frequency of the first frequency range.
 	Andujar Linares discloses in an embodiment wherein the at least one antenna component has a maximum size larger than 1/30 times and smaller than ⅕ times a free-space wavelength corresponding to a first lowest frequency of the first frequency range (see paragraph 0027 “the radiation booster may have a maximum size at least smaller than 1/15 of the free-space wavelength corresponding to the lowest frequency of the first frequency region of the radiating system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device disclosed by Andujar Linares in accordance with the teaching of Andujar Linares regarding antenna component sizes in order to ease the integration of the radiating structure into the wireless handheld or portable device (Andujar Linares, paragraph 0020).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andujar Linares as applied to claim 1 above, and further in view of Anguera Pros (US 2014/0015730), hereinafter Anguera Pros.

 	Regarding claim 2 Andujar Linares discloses the wireless device of claim 1, wherein: the conductive elements in the at least two sections of the first multi-section antenna component are spaced apart by a gap (Fig. 3B, at 351 shows two blocks with a gap between them). 

 	Anguera Pros discloses when more than one radiation booster is used, the maximum distance between radiation boosters is preferably defined by the shortest distance between the internal ports (Anguera Pros, paragraph 0072).  Anguera Pros further discloses and in some embodiments, the maximum distance between internal ports is 0.06 times the free-space wavelength corresponding to the lowest frequency of the first frequency region of operation of the concentrated wireless device, although in some examples, the distance is less than 0.02, 0.01, or even 0.005 times the free-space wavelength corresponding to the lowest frequency of the first frequency region of operation of the concentrated wireless device. In a preferred example, the distance is less than 0.006 times the free-space wavelength corresponding to the lowest frequency of the first frequency region of operation of the concentrated wireless device (Anguera Pros, paragraph 0072).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device disclosed by Andujar Linares in accordance with the teaching of Anguera Pros regarding the gap between conductive elements is between 1/1719 and 1/107.4 times a free-space wavelength corresponding to the first lowest frequency because the conductive elements  only occupies a small area of the wireless device and it does not require complex PCB designs (Anguera Pros, paragraph 0075).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Andujar Linares as applied to claim 1 above, and further in view of Anguera Pros (US 2016/111790), hereinafter Anguera Pros II.

 	Regarding claim 3 Andujar Linares does not explicitly disclose the wireless device of claim 1, wherein the first multi-section antenna component comprising a section that comprises a conductive 
	Anguera Pros II discloses wherein the first multi-section antenna component comprising a section that comprises a conductive element with an electrical length greater than 1/10 times the free-space wavelength corresponding to a frequency three times a lowest frequency of operation of the device (paragraph 0031 – note there is an overlap of the claimed ranges).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wireless device disclosed by Andujar Linares in accordance with the teaching of Anguera Pros II regarding (Anguera Pros II, paragraph 0075).

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845